136 F.3d 829
329 U.S.App.D.C. 89, 28 Envtl. L. Rep. 20,395
ANIMAL LEGAL DEFENSE FUND, INC., et al., Appelleesv.NATIONAL ASSOCIATION FOR BIOMEDICAL RESEARCH, Appellant.
Nos. 97-5009, 97-5031, 97-5074.
United States Court of Appeals,District of Columbia Circuit.
March 10, 1998.

Before EDWARDS, C.J.;   WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.


1
Prior report: 130 F.3d 464.

ORDER
PER CURIAM

2
Upon consideration of appellees' Suggestion For Rehearing In Banc, the responses thereto, and the vote by a majority of the judges of the court in regular active service in favor of the suggestion, it is


3
ORDERED that the suggestion be granted.  These cases will be reheard by the court sitting in banc.   The judgment filed herein on December 9, 1997 is hereby vacated.  It is


4
FURTHER ORDERED that an order governing further proceedings will issue separately.